DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 2 February 2021 has been accepted and entered. Claims 1-15 are canceled. Claims 16-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds 
With respect to claims 17-19, it is unclear what is meant by “is regarded as a contamination in a bottle” in claim 17. The claims do not set forth any bottles and the phrase “is regarded as” appears to possibly directed to a subjective observation rather than a positive claim limitation. Likewise, this also applies to claim 18 in the phrase “is regarded as an embossing” and claim 19 in the phrase “is regarded as a water droplet or a chip in the glass”.
With respect to claim 17, there is no antecedent basis for “the pictures”.
With further respect to claim 19, there is no antecedent basis for “the glass”.
Claim 20 is rejected for reasons of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19, 21, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier et al. (US 2011/0050884 A1).
With respect to claim 16, Niedermeier discloses: a method for inspecting containers for contaminations and three-dimensional container structures (labeled containers, abstract), wherein the method comprises 
While Niedermeier does not directly state that the brightness contrast image and the color contrast image are created “at the same time”, Niedermeier does disclose acquisition of images in quick succession, within a period of 1 ms (par. [0041]). It would have been obvious to one having ordinary skill in the art to adjust timing of respective image acquisition and processing as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 17 and 19, Niedermeier does not explicitly disclose the nature of establishing a contaminant by evaluating whether there is contrast in one image as opposed to another image. However, Niedermeier discloses subtraction of one contrast image from another for establishment of container damage. Thus, it would have been obvious to one having ordinary skill in the art that image subtraction would designate the presence of information in one image and not in the other.

With respect to claim 22, Niedermeier discloses projection of light comprising red, green, and blue light. However, Niedermeier does not specify that they are separated in the claimed spatial manner. It would have been obvious to one having ordinary skill in the art at the effective filing date to arrange the separate light sources as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 24, Niedermeier discloses a plurality of light emitting diode panels emitting a plurality of different wavelengths (par. [0037]).
With respect to claim 25, Niedermeier discloses a plurality of horizontal radiation zones (8a, 8c, Fig. 2) and a plurality of vertical radiation zones (12a, 12e, Fig. 2).
With respect to claim 26, Niedermeier discloses obtaining images of the containers to be examined (with cameras, par. [0041]).
Allowable Subject Matter
Claims 18 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and  amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 20, Niedermeier does not specify the claimed distinction based on the shape, size, and symmetry of the contrast in the color contrast image.
With respect to claim 23, Niedermeier does not specify the claimed planar illuminant in combination with a color film, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	19 May 2021